DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to the filing date of 01/10/2012 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:  The instant claims are directed to an abrasive particle having an elongated body comprising a twist along the axis of the body.  The first time this twist feature is disclosed is in the application 14/964,229, filing date December 9, 2015.  Therefore, the instant invention is entitled to the priority date of the application 14/964,229.  In other words, the effective filing date of the instant invention is December 9, 2015.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Abrasive particle having an elongated body comprising a twist along an axis of the body.

The abstract of the disclosure is objected to because it does not include the feature that is new in the art to which the invention pertains, which is the twist along an axis body of the abrasive particle.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,567,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the referenced claim are directed to the same subject matter, i.e. A shaped abrasive particle having an elongated body comprising a twist along one axis of the body.  With regards to the dependent claims, the referenced patent discloses particle wherein the end faces having various polygonal shapes (See claims 1-20 of the referenced patent).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-18 and 20 are rejected under pre-AIA  35 U.S.C. 102 (a)/(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wang et al (US 2013/0000216) (herein after “Wang-2013”).
	Claim 1: Wang-2013 teaches a shaped particle having an elongated body (para. 0065-0066 & 0068) comprising a first end face, a second end face, and a side surface extending between the two faces (Wang-2013, para. 0069); wherein the body includes a length which is the longest dimension, a width and a height (Wang-2013, para. 0075), and wherein the body comprises a twist along one of its axes (Wang-2013, para. 0081).  Thus, Wang-2013 anticipates the claim.  In the alternative, Wang-2013 teaches shaped abrasive particles of various configurations as equivalents; therefore, it would have been obvious as matter of choice to select abrasive particles including those having the specific configurations as claimed.  
	Claim 2:  The twist angle is at least about 2 degrees (Wang-2013, para. 0082).
	Claim 3:  The shaped abrasive particles is part of a fixed abrasive article (Wang-2013, para. 0006). 
	Claims 5-6:  The end faces have a polygonal shape including triangle, quadrilateral, pentagon, hexagon, heptagon, octagon, nonagon, decagon or combination thereof (Wang-2013, para. 0071).
	Claim 7:  The shaped abrasive particle has a predetermined, up right orientation likelihood of above 50% (Wang-2013, para. 0085 and figure 11).
	Claims 8 and 9:  The abrasive particle comprises a twist along a longitudinal or along a lateral axis of the body (Wang-2013, 0081).
	Claim 10:  The twist angle is at least about 1 degree (Wang-2013, para. 0082).
	Claim 11:  The twist comprises a twist along a vertical axis defining the height of the body (Wang-2013, 0081).  Alternatively, the description at paragraph 0081 in Wang-2013, “shaped abrasive particles can be formed to have twist angels relative to the lateral axis, the vertical axis and a combination thereof”, encompasses a twist along a vertical axis defining the height of the body.
	Claims 12-13:  The body of the shaped abrasive particles comprises an odd number (e.g. 3) of major surfaces, odd number (e.g. 3) of side surfaces (Wang-2013, para. 0069-0070).
	Claims 14-15: The body of the shaped abrasive particles comprises a concave edge channel or a V-shaped edge channel between two side faces (Wang-2013, para. 0071 and Figures 7-10).
	Claims 17-18:  The shaped abrasive particle comprises a center of mass and a geometric midpoint wherein the center of mass is displaced from the geometric midpoint by a distance of at least 0.05 along a vertical axis of the body that defined the height (Wang-2013, para. 0086) and the center of mass is closer to an end face of the body than the geometric midpoint (para. 0087 and Figure 11).
	Claim 20:  The shaped abrasive particle includes a triangular cross-section in a plane parallel to the first and second end faces (Wang-2013, para. 0090 & 0092).

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang-2013 in view of Woo (US 2011/0065362).
	Wang-2013 teaches shaped abrasive particles having the claimed specific configurations as discussed above.  However, Wang-2013 does not include diamond as the material for the particles.  Woo discloses that it is known in the art to utilize diamond and metal oxides as “useful” material for the shaped abrasive particles (Woo, para. 0024).  Therefore, it would have been obvious as matter of preference to select any known material including diamond and oxides as the material for shaped abrasive particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

September 30, 2022